Per Curiam.
The defendant was entitled to recover a reasonable compensation for expenses incurred in dissolving the injunction. The affidavits *764presented upon the application made for compensation did not show what sum for that proceeding. They relate to the general services rendered in the action from its commencement to its termination. The distinction is not presented, therefore, in the affidavits upon which it is necessary that the court should be advised before making any order in the premises.
The order should be reversed, with ten dollars costs and disbursements, and with leave to defendant to renew the application upon additional proofs.